                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION


URSULA C. STATEN                                                           PLAINTIFF

v.                                      CIVIL ACTION NO. 1:19-CV-560-KS-RHW

HARRISON COUNTY, MISSISSIPPI, et al.                                   DEFENDANTS



                        MEMORANDUM OPINION AND ORDER

      For the reasons provided below, the Court grants the Defendants’ Motions to

Dismiss [13, 16, 32, 37]. All of Plaintiff’s claims asserted in this case are dismissed

with prejudice. The Court also enjoins Plaintiff from filing further actions in any

state or federal court based on the factual allegations in this case and/or the previous

cases in this Court – Staten v. City of D’Iberville, No. 1:13-CV-212-LG-JCG, and

Staten v. Ross, No. 1:16-CV-319-HSO-JCG – but the Court declines to award fees and

costs at this time.

                                   I. BACKGROUND

      This is the latest of several cases filed by Plaintiff arising from the death of her

ex-husband, Ray Charles Staten, Sr., and the settlement of his estate’s claims. In

May 2011, Staten died while in the custody of Harrison County, Mississippi, after

being arrested on an open warrant by the D’Iberville Police Department. In July 2011,

the Chancery Court of Harrison County, Mississippi appointed Plaintiff the

administratrix of his estate. The Chancery Court eventually found that Staten’s three

children were his sole heirs and, therefore, exclusive wrongful death beneficiaries.
      In May 2013, Plaintiff filed a lawsuit in this Court against the City of

D’Iberville and other parties – including Defendants Melvin Brisolara and Harrison

County, Mississippi – on behalf of Staten’s estate. In March 2015, Plaintiff, as

administratrix, settled the claims of the Estate and the wrongful death beneficiaries

against Health Assurance, a medical contractor providing services at the jail, and its

agent. The Court eventually entered an agreed order dismissing the case with

prejudice as to the defendants associated with Harrison County and the City of

D’Iberville. See Agreed Final Judgment of Dismissal with Prejudice, Staten v. City of

D’Iberville, Miss., No. 1:13-CV-212-LG-JCG (S.D. Miss. Mar. 12, 2015), ECF No. 94.

      In April 2015, the Chancery Court approved the settlement with Health

Assurance, directed the payment of probated claims against the Estate out of the

settlement funds, and ordered that the remaining settlement funds be disbursed in

equal parts to Staten’s children, his wrongful death beneficiaries. See Exhibit 7 to

Motion to Dismiss at 13, Staten v. Harrison County, Miss., No. 1:19-CV-560-KS-RHW

(S.D. Miss. Dec. 11, 2019), ECF No. 13-7. Plaintiff stipulated to the dismissal of the

Estate’s claims against Health Assurance and its agent. Exhibit 13 to Motion to

Dismiss, Staten v. Harrison County, Miss., No. 1:19-CV-560-KS-RHW (S.D. Miss.

Dec. 11, 2019), ECF No. 13-13.

      In August 2016, Plaintiff filed a second lawsuit in this Court, against

numerous parties, including Defendants Lisa Ross, Lisa M. Ross Law Firm, Harrison

County, Robert Pedersen, and Walter Johnson. See Complaint, Staten v. Ross, No.


                                          2
1:16-CV-319-HSO-JCG (S.D. Miss. Aug. 26, 2016), ECF No. 1. Plaintiff asserted

numerous claims, but the gist of the second lawsuit was that the defendants –

including her own attorney – had colluded to procure the settlement of the Estate’s

claims in the previous lawsuit. The Court eventually dismissed the case for lack of

subject matter jurisdiction. Order, Staten v. Ross, No. 1:16-CV-319-KS-MTP (S.D.

Miss. Nov. 7, 2017), ECF No. 55.

      In March 2017, Plaintiff filed a lawsuit in the Circuit Court of Harrison

County, Mississippi, individually and on behalf of Staten’s estate and wrongful death

beneficiaries. See Exhibit 16 to Motion to Dismiss, Staten v. Harrison County, Miss.,

No. 1:19-CV-560-KS-RHW (S.D. Miss. Dec. 11, 2019), ECF No. 13-16. She asserted

numerous claims against several parties, including Defendants Lisa Ross and Robert

Pedersen. Plaintiff generally alleged that Ross had colluded with opposing parties to

settle Plaintiff’s claims in the initial federal court case. The state court ultimately

dismissed the case for lack of standing and admonished Plaintiff for practicing law

without a license by attempting to represent the Estate and Staten’s wrongful death

beneficiaries. Exhibit 2 to Motion to Dismiss, Staten v. Harrison County, Miss., No.

1:19-CV-560-KS-RHW (S.D. Miss. Dec. 11, 2019), ECF No. 13-2.

      In January 2018, Plaintiff filed another lawsuit in the Circuit Court of

Harrison County, Mississippi, asserting similar claims as in the three previous

lawsuits against Defendants Lisa Ross, Robert Pedersen, and Walter Johnson, among

others. Exhibit 17 to Motion to Dismiss, Staten v. Harrison County, Miss., No. 1:19-


                                          3
CV-560-KS-RHW (S.D. Miss. Dec. 11, 2019), ECF No. 13-17. This time, however, the

three wrongful death beneficiaries joined in the lawsuit. The state court eventually

dismissed Plaintiff’s claims against Defendants Pedersen, Johnson, and Ross. Exhibit

3 to Motion to Dismiss, Staten v. Harrison County, Miss., No. 1:19-CV-560-KS-RHW

(S.D. Miss. Dec. 11, 2019), ECF No. 13-3. The wrongful death beneficiaries stipulated

to the dismissal of their claims against Lisa Ross. Exhibit 21 to Motion to Dismiss,

Staten v. Harrison County, Miss., No. 1:19-CV-560-KS-RHW (S.D. Miss. Dec. 11,

2019), ECF No. 13-21.

      Plaintiff then petitioned the Chancery Court to reopen Staten’s estate so that

she could assert claims on its behalf, but the Chancery Court denied her petition.

Exhibit 18 to Motion to Dismiss, Staten v. Harrison County, Miss., No. 1:19-CV-560-

KS-RHW (S.D. Miss. Dec. 11, 2019), ECF No. 13-18. The Court further held that

Plaintiff could not assert claims on the behalf of, or otherwise represent, Staten’s

wrongful death beneficiaries because it would constitute practicing law without a

license. Exhibit 19 to Motion to Dismiss, Staten v. Harrison County, Miss., No. 1:19-

CV-560-KS-RHW (S.D. Miss. Dec. 11, 2019), ECF No. 13-19.

      In November 2018, Plaintiff filed a motion in the original suit before this Court

to set aside the settlement and stipulation of dismissal, alleging that they were

procured through fraud and collusion. Motion to Set Aside, Staten v. City of

D’Iberville, Miss., No. 1:13-CV-212-LG-JCG (S.D. Miss. Nov. 6, 2018), ECF No. 97.

The Court denied Plaintiff’s motion, holding that the motion was untimely, that


                                          4
Plaintiff did not have standing to pursue relief on behalf of the Estate, and that she

had not proven her allegations of fraud on the Court. Order Denying Motion to Set

Aside, Staten v. City of D’Iberville, Miss., No. 1:13-CV-212-LG-JCG (S.D. Miss. Mar.

11, 2019), ECF No. 123. Plaintiff appealed the order, but the Court of Appeals

dismissed her appeal for want of prosecution. Clerk’s Order, Staten v. City of

D’Iberville, Miss., No. 19-60164 (5th Cir. Sept. 10, 2019).

      In September 2019, Plaintiff filed the present case – her fifth lawsuit arising

from Staten’s death and the settlement of his estate’s claims. Plaintiff named the

following parties as Defendants: Harrison County, Mississippi; the Harrison County

Board of Supervisors, in their official and individual capacities; Lisa Ross; Lisa M.

Ross Law Firm; Patrick Guild; Harrison County Sheriff Melvin Brisolara, in his

individual and official capacities; Haley Broom; Health Assurance, LLC; Kenissa

Clark; Robert Pedersen; Walter Johnson; and Jason Dare.

      Most of Plaintiff’s specific factual allegations are directed at her former

counsel, Lisa Ross, but Plaintiff asserted a wide variety of causes of action as to all

Defendants, arising under both federal and state law. The gist of her claims is that

the Defendants conspired and colluded to settle the Estate’s claims without her

permission. Several Defendants filed motions to dismiss.

                II. PEDERSEN & JOHNSON MOTION TO DISMISS [13]

      First, Defendants Pedersen & Johnson filed a Motion to Dismiss [13]. Their

chief argument is that Plaintiff lacks standing to assert the claims in this case.


                                           5
Defendants argue both 1) that Plaintiff lacks statutory standing to assert claims on

behalf of her ex-husband’s estate or his wrongful death beneficiaries, and 2) that she

lacks Article III standing because she has not asserted an injury-in-fact in her

individual capacity.

      Plaintiff’s Complaint [1] is a rambling narrative of accusations and legal

jargon, but all her claims arise from Defendants’ alleged actions in the original

lawsuit filed on behalf of Staten’s estate in this Court in May 2013. Indeed, Plaintiff

admitted as much in her briefing. See Response at 2, Staten v. Harrison County, No.

1:19-CV-560-KS-RHW (S.D. Miss. Jan. 24, 2020), ECF No. 51. In Count I, Plaintiff

claimed that her former attorney Lisa Ross sabotaged the 2013 lawsuit. In Count II,

Plaintiff alleged that Ross refused to follow her directions regarding the prosecution

of the 2013 lawsuit. In Count III, Plaintiff alleged that Ross conspired with the other

Defendants to settle the previous case against her wishes, and with regard to other

litigation issues, such as the scheduling of depositions. In Counts IV and V, Plaintiff

again alleged that Defendants conspired to settle her claims against her wishes. It is

not clear from Plaintiff’s Complaint [1] whether she intended to assert these claims

in her individual capacity, or as the administratrix of her ex-husband’s estate. In an

abundance of caution, the Court will address both scenarios.

A.    Statutory Standing

      First, Defendants argue that Plaintiff lacks statutory standing to assert claims

on behalf of her ex-husband’s estate or his wrongful death beneficiaries. “[W]hether


                                          6
or not a particular cause of action authorizes an injured plaintiff to sue is a merits

question . . . not a jurisdictional question.” Blanchard 1986, Ltd. v. Park Plantation,

LLC, 553 F.3d 405, 409 (5th Cir. 2008). Therefore, Rule 12(b)(6)’s standard applies.

To survive a motion to dismiss under Rule 12(b)(6), the “complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Great Lakes Dredge & Dock Co. LLC v. La. State, 624 F.3d 201, 210 (5th

Cir. 2010). “To be plausible, the complaint’s factual allegations must be enough to

raise a right to relief above the speculative level.” Id. (punctuation omitted). The

Court must “accept all well-pleaded facts as true and construe the complaint in the

light most favorable to the plaintiff.” Id. But the Court will not accept as true

“conclusory allegations, unwarranted factual inferences, or legal conclusions.” Id.

Likewise, “a formulaic recitation of the elements of a cause of action will not do.”

PSKS, Inc. v. Leegin Creative Leather Prods., Inc., 615 F.3d 412, 417 (5th Cir. 2010)

(punctuation omitted). “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Ashcroft v. Iqbal, 556 U.S.

662, 679, 129 S. Ct. 1937, 1950, 173 L. Ed. 2d 868 (2009). When addressing a Rule

12(b)(6) motion, the Court may consider matters of public record, such as the

pleadings, orders, and other documents filed in other cases. Norris v. Hearst Trust,

500 F.3d 454, 461 n. 9 (5th Cir. 2007).

      It is undisputed that the Harrison County Chancery Court closed Staten’s

estate and discharged Plaintiff from her obligations as adminstratrix long before she


                                           7
filed this case. See Exhibit 18 [13-18]. It is also undisputed that Plaintiff, Staten’s ex-

wife, is not one of his wrongful death beneficiaries. See MISS. CODE ANN. § 11-7-13.

Therefore, this Court has already found in a previous case that Plaintiff has no

standing to seek relief on behalf of Staten’s estate. See Order Denying Motion to Set

Aside and Granting Amended Motion to Dismiss at 3, Staten v. City of D’Iberville, No.

1:13-CV-212-LG-JCG (S.D. Miss. Mar. 11, 2019), ECF No. 123. For the same reasons,

the Court finds here that Plaintiff does not have standing under Mississippi law to

bring claims on behalf of her ex-husband’s estate or his wrongful death beneficiaries.

See also MISS. CODE ANN. §§ 91-7-233, 11-7-14; Burley v. Douglas, 26 So. 3d 1013,

1020 (Miss. 2009). To whatever extent she intended to assert the claims in the present

case in her former capacity as administratrix of Staten’s estate, the Court finds that

she lacks standing to assert them now.

B.    Article III Standing

      Defendant’s argument that Plaintiff has not suffered an injury-in-fact in her

individual capacity implicates Article III’s case-or-controversy requirement and,

therefore, the Court’s jurisdiction. See Inclusive Communities Project, Inc. v. Dep’t of

Treasury, 946 F.3d 649, 655 (5th Cir. 2019). “A case is properly dismissed for lack of

subject matter jurisdiction when the court lacks the statutory or constitutional power

to adjudicate the case.” Smith v. Reg’l Transit Auth., 756 F.3d 340, 347 (5th Cir. 2014).

“A Rule 12(b)(1) motion should be granted only if it appears certain that the plaintiff

cannot prove a plausible set of facts that establish subject matter jurisdiction.” Davis


                                            8
v. United States, 597 F.3d 646, 649 (5th Cir. 2009). “In evaluating subject matter

jurisdiction on a motion to dismiss a court may consider (1) the complaint alone, (2)

the complaint supplemented by undisputed facts evidenced in the record, or (3) the

complaint supplemented by undisputed facts plus the court’s resolution of disputed

facts.” Tewari De-Ox Sys. v. Mt. States/Rosen, Ltd. Liab. Corp., 757 F.3d 481, 483

(5th Cir. 2014). When considering a motion to dismiss under Rule 12(b)(1), the Court

may also take judicial notice of matters of public record. Martinez v. McLane, 792 F.

App’x 282, 284 (5th Cir. 2019) (citing FED. R. EVID. 201). The Court elects to only

consider the pleadings, undisputed facts evidenced in the record, and matters of

public record. Therefore, it must “consider the allegations in plaintiff’s complaint as

true.” Spotts v. United States, 613 F.3d 559, 566 (5th Cir. 2010). The party asserting

jurisdiction bears the burden of showing that subject matter jurisdiction exists.

Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2011).

      “Article III of the Constitution confines the federal courts to adjudicating

actual ‘cases’ and ‘controversies.’” Allen v. Wright, 468 U.S. 737, 750, 104 S. Ct. 3315,

82 L. Ed. 2d 556 (1984). The “case-or-controversy” requirement limits federal judicial

power via several doctrines, including standing. Id. The following elements are

required to prove Article III standing:

      First, the plaintiff must have suffered an injury in fact – an invasion of
      a legally protected interest that is (a) concrete and particularized, and
      (b) actual or imminent, not conjectural or hypothetical. Second, there
      must be a causal connection between the injury and the conduct
      complained of . . . . Third, it must be likely, as opposed to merely
      speculative, that the injury will be redressed by a favorable decision.

                                           9
Lincoln v. Case, 340 F.3d 283, 289 (5th Cir. 2003).

      As noted above, all Plaintiff’s claims in this case arise from Defendants’ alleged

actions in the original lawsuit filed on behalf of Staten’s estate in May 2013. She did

not assert any claims in the previous case in her individual capacity. Rather, she

appeared in the previous case as the administratrix of Staten’s estate, and asserted

claims on behalf of the estate and Staten’s wrongful death beneficiaries. Moreover,

Plaintiff, Staten’s ex-wife, is not one of his wrongful death beneficiaries. See MISS.

CODE ANN. § 11-7-13. Therefore, Plaintiff has not demonstrated how anything that

happened in the previous case could have injured her in her individual capacity. In

other words, any actions by the Defendants in the previous case affected only the

interests of Staten’s estate and his wrongful death beneficiaries. Therefore, the Court

finds that Plaintiff has not alleged an injury in fact in her individual capacity, and

this case does not present a justiciable case or controversy.

C.    Plaintiff’s Arguments in Response

      In response to Defendants’ motion, Plaintiff asserted a few arguments related

to her standing to bring the claims asserted in this case. First, Plaintiff argued that

she has standing because she had a claim against Staten’s estate for unpaid child

support. However, Plaintiff’s own exhibits to her Complaint demonstrate that she

received payment in full of the back child support when Staten’s estate was probated.

See Exhibits 83 & 84 to Complaint, Staten v. Harrison County, No. 1:19-CV-560-KS-

RHW (S.D. Miss. Sept. 5, 2019), ECF No. 1-4. Therefore, this does not constitute an

                                          10
injury in fact that is likely to be redressed by a favorable outcome in the present case.

        Plaintiff also apparently argues that she suffered emotional distress because

of Defendants’ alleged actions in the previous. However, as already established,

Plaintiff was not a party to the previous case in her individual capacity, and she had

no personal stake in its outcome. Defendants’ alleged malfeasances in the previous

case were committed against the Estate and Staten’s wrongful death beneficiaries,

not Plaintiff. 1

        Finally, Plaintiff apparently argues that she has standing to assert the claims

in this case pursuant to Miss. Code Ann. § 91-7-233, which provides:

        Executors, administrators, and temporary administrators may
        commence and prosecute any personal action whatever, at law or in
        equity, which the testator or intestate might have commenced and
        prosecuted. They shall also be liable to be sued in court in any personal
        action which might have been maintained against the deceased.

MISS. CODE ANN. § 91-7-233. But Plaintiff is no longer the administratrix of Staten’s

estate. It is undisputed that the Harrison County Chancery Court closed Staten’s

estate and discharged Plaintiff from her obligations as administratrix long before she

filed this case. Therefore, this statute does not confer standing on Plaintiff to assert

the claims in this case.

        For all these reasons, the Court grants the Motion to Dismiss [13] filed by

Defendants Walter T. Johnson and Robert H. Pedersen. All Plaintiff’s claims against



1 Also, to be clear, Plaintiff has not asserted any claim under a theory of bystander liability, at least
not that the Court is able to discern from her Complaint [1], and she has not alleged any facts to
support such a claim.
                                                   11
these Defendants are dismissed with prejudice.

 III. GUILD, BROOM, BRISOLARA, & HARRISON COUNTY MOTION TO DISMISS [16]

      Defendants Patrick T. Guild, Haley Necaise Broom, Harrison County, the

Harrison County Board of Supervisors, and Melvin Brisolara (the “Harrison County

Defendants”) filed their own Motion to Dismiss [16]. They joined in the arguments

raised by Defendants Pedersen and Johnson. Accordingly, for the same reasons

provided above, the Court grants the Harrison County Defendants’ Motion to Dismiss

[16]. All Plaintiff’s claims against the Harrison County Defendants are dismissed

with prejudice.

                         IV. ROSS MOTION TO DISMISS [32]

      Defendants Lisa M. Ross and Lisa M. Ross Law Firm (the “Ross Defendants”)

filed their own Motion to Dismiss [32]. Therein, the Ross Defendants asserted the

same standing arguments the Court already addressed. For the same reasons

provided above, the Court grants the Ross Defendants’ Motion to Dismiss [32]. All

Plaintiff’s claims against Lisa M. Ross and Lisa M. Ross Law Firm are dismissed with

prejudice.

                         V. DARE MOTION TO DISMISS [37]

      Defendant Jason Dare filed his own Motion to Dismiss [37]. Therein, he

asserted the same standing arguments the Court already addressed. For the same

reasons provided above, the Court grants Dare’s Motion to Dismiss [37]. All Plaintiff’s

claims against Defendant Jason Dare are dismissed with prejudice.


                                          12
                                    VI. SANCTIONS

      Finally, all Defendants seek sanctions against Plaintiff for filing this case, in

the form of attorney’s fees and costs incurred in responding to Plaintiff’s claims, and

an injunction barring her from asserting any further action in state or federal court

based on the facts alleged in her Complaint [1]. Defendants argue that Plaintiff

refuses to accept the prior rulings of this Court and other courts, and that her actions

demonstrate that she intends to harass them with frivolous litigation until they pay

her to stop.

      This Court “has the power under 28 U.S.C. § 1651(a) to enjoin litigants who

are abusing the court system by harassing their opponents.” Harrelson v. United

States, 613 F.2d 114, 116 (5th Cir. 1980). “Such orders are generally unnecessary, as

res judicata and collateral estoppel are usually more than adequate to protect

defendants against repetitious litigation.” Id. But “[a] litigious plaintiff pressing a

frivolous claim, though rarely succeeding on the merits, can be extremely costly to

the defendant and can waste an inordinate amount of court time.” Id. The “court has

a responsibility to prevent single litigants from unnecessarily encroaching on the

judicial machinery needed by others, and a litigant can be severely restricted as to

what he may file and how he must behave in his applications for judicial relief.” Maid

of the Mist Corp. v. Alcatraz Media, LLC, 388 F. App’x 940, 942 (5th Cir. 2010). The

Court is likewise empowered to enjoin litigation in state courts as necessary “in aid

of its jurisdiction, or to protect or effectuate its judgments.” 28 U.S.C. § 2283.


                                           13
      As noted above, Plaintiff has filed multiple lawsuits arising from the same

factual allegations, and multiple courts have dismissed the same claims she asserted

in this case. Specifically, multiple courts have already ruled that Plaintiff does not

have standing to assert the claims she brought here. It is clear from Plaintiff’s

behavior over the past several years and her filings in this case, that she will not

respect a judgment entered by this or any other court. Moreover, Plaintiff’s continued

pursuit of claims that are not her own creates substantial questions regarding her

motivation.

      Therefore, pursuant to the authority granted by 28 U.S.C. §§ 1651 and 2283,

the Court hereby enjoins Plaintiff from filing additional actions in any state or federal

court premised upon the factual allegations asserted in this case and/or the previous

cases in this Court – Staten v. City of D’Iberville, No. 1:13-CV-212-LG-JCG, and

Staten v. Ross, No. 1:16-CV-319-HSO-JCG – against any of the same Defendants or

any parties in privity with them, asserting the same claims or causes of action,

without receiving prior approval of this Court. See Liberty Mut. Ins. Co. v. Gunderson,

305 F. App’x 170, 175 (5th Cir. 2008) (providing required elements of relitigation

exception to the Anti-Injunction Act). The Court declines to award Defendants’ costs

and fees in the present litigation.

                                   VII. CONCLUSION

      For the reasons provided above, the Court grants the Defendants’ Motions to

Dismiss [13, 16, 32, 37]. All of Plaintiff’s claims asserted in this case are dismissed


                                           14
with prejudice.

       The Court also enjoins Plaintiff from filing additional actions in any state or

federal court based on the factual allegations in this case and/or the previous cases

in this Court – Staten v. City of D’Iberville, No. 1:13-CV-212-LG-JCG, and Staten v.

Ross, No. 1:16-CV-319-HSO-JCG – against any of the same Defendants or any parties

in privity with them, asserting any of the same claims or causes of action, without

receiving the prior approval of this Court. The Court specifically warns Plaintiff that

a violation of this injunction will constitute violation of a Court order, and could result

in sanctions, including contempt of court. This case is closed.

       SO ORDERED AND ADJUDGED this 2nd day of April, 2020.

                                                             /s/
                                                            Keith Starrett
                                                              KEITH STARRETT
                                                 UNITED STATES DISTRICT JUDGE




                                            15
